Citation Nr: 0414007	
Decision Date: 06/01/04    Archive Date: 06/10/04

DOCKET NO.  03-06 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a seizure disorder 
and, if so, whether the reopened claim can be granted.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active duty from April 1964 to July 
1965.  This case comes before the Board of Veterans Appeals 
(the Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office in Roanoke, Virginia (RO).  

In statements by the veteran and his representative dated in 
February 2003 and July 2003, respectively, the issue of 
whether there was clear and unmistakable error in the rating 
decisions dated in August 1965 and May 2000 that denied 
entitlement to service connection for a seizure disorder was 
raised.  This issue has not been developed for appellate 
review and is therefore referred to the RO for appropriate 
disposition.

The issue of whether new and material evidence has been 
received to reopen a claim for service connection for 
psychiatric disability, to include post-traumatic stress 
disorder (PTSD), is being remanded below to the RO via the 
Appeals Management Center in Washington, DC.  


FINDINGS OF FACT

1.  An initial unappealed August 1965 RO decision denied the 
veteran's claim of entitlement to service connection for a 
seizure disorder; this issue was most recently denied in an 
unappealed rating decision in May 2000. 

2.  Evidence which is not cumulative or redundant of evidence 
previously of record and which by itself or in connection 
with the evidence previously assembled raises a reasonable 
possibility of substantiating the claim has been received 
since the May 2000 rating decision.


3.  The veteran's entrance examination was negative for any 
evidence of a seizure disorder; the veteran currently has a 
seizure disorder, with the first medical evidence of a 
seizure disorder during his military service.  


CONCLUSIONS OF LAW

1.  Evidence submitted to reopen the claim of entitlement to 
service connection for a seizure disorder is new and 
material, and therefore, the claim is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2003).

2.  A seizure disorder was incurred in active military duty.  
38 U.S.C.A. §§ 1110, 1111, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  Regulations implementing the VCAA have been 
enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issue decided herein.  

The Board believes that with respect to the issue on 
appeal involving the matter of the submission of new and 
material evidence, although VA's duty to assist appears to 
be circumscribed, the notice provisions of the VCAA are 
applicable.  The Board notes that the Court has recently 
held that 38 U.S.C.A. § 5103(a), as amended by the VCAA, 
and 38 C.F.R. § 3.159(b), as amended, which pertain to 
VA's duty to notify a claimant who had submitted a 
complete or substantially complete application, apply to 
those claimants who seek to reopen a claim by submitting 
new and material evidence pursuant to 38 U.S.C.A. § 5108.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).       

In April 2002, the RO sent the veteran a letter in which he 
was informed of the requirements related to new and material 
claims.  In accordance with the requirements of the VCAA, the 
letter informed the veteran what evidence and information he 
was responsible for and the evidence that was considered VA's 
responsibility.  The letter explained that VA would make 
reasonable efforts to help him get evidence such as medical 
records, employment records, etc., but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  No additional 
evidence was received from the veteran.  

As will be explained below, the Board is of the opinion that 
new and material evidence has been presented to reopen the 
veteran's claim.  Therefore, no additional evidence or 
information is required to substantiate his application to 
reopen.

The Board is aware of the recent United States Court of 
Appeals for Veterans Claims (Court) decision in the case of 
Pelegrini v. Principi, 17 Vet. App. 412 (2004).  In 
Pelegrini, it was essentially held that the notice and 
assistance provisions of the VCAA should be provided to a 
claimant prior to any adjudication of the claim.  In the 
veteran's case, notice was provided prior to the September 
2002 rating decision that denied the claim decided herein.  
Consequently, Pelegrini has been complied with in this case.  

VA ordinarily has a duty to assist a claimant in obtaining 
evidence necessary to substantiate the claim.  The VCAA 
also requires VA to provide a medical examination when 
such an examination is necessary to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
However, with respect to the matter of whether a 
previously denied claim may be reopened, VA's duty to 
assist the veteran in the development of his claim is not 
triggered unless and until the claim is reopened.  See 
38 U.S.C.A. § 5103A.  


Finality/new and material evidence

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2003).  
Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim 
may be reopened when new and material evidence is presented 
or secured with respect to that claim. 

An adjudicator must follow a two-step process in 
evaluating previously denied claims.  First, the 
adjudicator must determine whether the evidence added to 
the record since the last final decision is new and 
material.  Only evidence presented since the last final 
denial on any basis, either upon the merits of the case, 
or upon a previous adjudication that no new and material 
evidence had been presented, will be evaluated in the 
context of the entire record.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).  If new and material evidence is 
presented or secured with respect to a claim that has been 
finally denied, the claim will be reopened and decided 
upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light 
of all the evidence, both new and old, after ensuring that 
the VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled.  See 38 
U.S.C.A. § 5108; Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

According to the relevant VA regulation, "[n]ew and 
material evidence means evidence not previously submitted 
to agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, and must 
raise a reasonable possibility of substantiating the 
claim."  38 C.F.R. § 3.156(a).  

The Board notes that there has been a regulatory change 
with respect to new and material evidence, which applies 
prospectively to all claims made on or after August 29, 
2001.  See 38 C.F.R. § 3.156(a).  Because the veteran 
filed his request to reopen his claim after August 29, 
2001, the current version of the law remains applicable in 
this case.

When determining whether a disability or disease was incurred 
in service, or preexisted service, a veteran will be 
considered to have been in sound condition when examined, 
accepted and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment into service, or 
where clear and unmistakable evidence demonstrates that the 
injury or disease existed before acceptance and enrollment 
and was not aggravated by such service.  See 38 U.S.C.A. § 
1111; 38 C.F.R. § 3.304 (2003); VAOPGCPREC 3-2003; 69 Fed. 
Reg. 25178 (2004).  The burden of proof is on the government 
to rebut the presumption of sound condition upon induction by 
clear and unmistakable evidence showing that the disorder 
existed prior to service, and by showing that the condition 
was not aggravated in service.  VAOPGCPREC 3-2003; 69 Fed. 
Reg. 25178 (2004).

For purposes of aggravation of a preexisting injury, such 
aggravation will be said to have occurred where there is an 
increase of disability during active military, naval or air 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
See 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2003).

When there is an intervening change in the law or regulation 
creating a new basis for entitlement to benefits, the 
veteran's claim under the liberalizing regulation is a claim 
separate and distinct from the claim previously and finally 
denied prior to the liberalizing regulation and may be 
reviewed on a de novo basis.  See Spencer v. Brown, 4 Vet. 
App. 283, 288-89 (1993), aff'd, 17 F.3d 368 (Fed. Cir. 1994), 
cert. denied, 513 U.S. 810 (1994).

An unappealed August 1965 rating decision denied service 
connection for a seizure disorder because the disorder 
existed prior to service entrance.  The veteran was notified 
of the decision and did not timely appeal.  Thereafter, a May 
2000 rating decision denied reopening of the claim for 
service connection for a seizure disorder because no new and 
material evidence had been received.  The veteran was 
notified of the denial later in May 2000 and did not timely 
appeal.

However, subsequent to the May 2000 rating decision, 
VAOPGCPREC 3-2003 held that, to rebut the presumption of 
soundness under 38 U.S.C.A. § 1111, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  Since it was determined by VAOPGCPREC 
3-2003 that the provisions of 38 C.F.R. § 3.304(b) are 
inconsistent with 38 U.S.C.A. § 1111, because 38 C.F.R. 
§ 3.304(b) states that the presumption of sound condition may 
be rebutted solely by clear and unmistakable evidence that a 
disease or injury existed prior to service, 38 C.F.R. 
§ 3.304(b) was considered invalid.  This intervening change 
in VA law created a new basis for entitlement to benefits, 
because the veteran's claim under the liberalizing regulation 
is a claim separate and distinct from the claim previously 
and finally denied prior to the liberalizing regulation.  See 
Spencer v. Brown, 4 Vet. App. 283, 288-89 (1993).  
Accordingly, the Board finds that new and material evidence 
has been submitted in this case, and the claim for service 
connection for a seizure disorder is reopened and must be 
adjudicated de novo.

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

The veteran's service medical records do not reveal any 
complaints or diagnosis of seizures on entrance medical 
history and physical examination in April 1964.  While in 
service, there is a notation in May 1964 that he passed out 3 
times, including once while on the beach.  He had 3 seizures 
in July 1964.  The veteran was hospitalized for medical board 
proceedings from February to April 1965 due to his seizure 
complaints.  It was noted that the veteran's mother said that 
he had a half dozen "convulsions" between infancy and the 
age of 10.  The veteran reported that he had had several 
episodes of severe trauma with loss of consciousness since 
age 15.  His history also included an automobile accident in 
January 1964 in which he was knocked unconscious.  He was 
kicked in the head while in service in a fight in November 
1964 and was knocked out and apparently had a seizure.  Since 
service entrance, the veteran had had both grand mal and 
minor seizures.  The medical board diagnosed a seizure 
disorder, mixed, grand mal, with a left-sided focus and 
psychomotor variety, poorly controlled on anticonvulsant 
medications, probably related to numerous episodes of head 
trauma, existing prior to service entrance and not in the 
line of duty.  According to the medical board report, the 
veteran was unfit for further military duty by reason of 
frequent, severe seizures, which were poorly controlled.  

A May 1986 statement from a private physician, the veteran 
was unable to work because of poor seizure control.  
Thereafter, the diagnosis on VA neuropsychiatric evaluation 
in July 1986 was convulsive disorder of undetermined cause.  
According to a July 1986 statement from a former employer, 
the veteran was discharged because of his seizures.

Subsequent VA examination and hospitalizations from August 
1986 to November 1999 continued to diagnose a seizure 
disorder.

VA treatment records dated from September 1998 to July 2002 
indicated treatment for epilepsy/seizure disorder.  Poorly 
controlled seizures were noted in November 1999.

As the veteran's entrance medical history and physical 
examination in April 1964 showed no complaints or diagnosis 
of a seizure disorder a seizure disorder was not "noted," 
as defined by 38 U.S.C.A. 1111, at entry on his period of 
service, and that the presumption of sound condition, 
therefore, attaches.  Under 38 U.S.C.A. § 1111, the 
presumption of soundness may be rebutted by clear and 
unmistakable evidence that an injury or disease existed prior 
to service, and that it was not aggravated thereby.  
VAOPGCPREC 3-2003; 69 Fed. Reg. 25178 (2004).  Having 
reviewed the record, the Board concludes that there is no 
evidence of record to rebut the presumption of soundness.  
Although the service Medical Board found that the veteran had 
a seizure disorder that existed prior to military service, 
this finding appears not to have been based on a medical 
diagnosis or treatment of a seizure disorder prior to service 
but on lay statements, to include a statement in 1965 from 
the veteran's mother that indicated the veteran had 
"convulsions" between infancy and the age of 10 years.  
However, the United States Court of Appeals for Veterans 
Claims (Court), in Miller v. West, 11 Vet. 345, 348 (1998), 
held that "[a] bare conclusion, even one written by a 
medical professional, without a factual predicate in the 
record does not constitute clear and unmistakable evidence 
sufficient to rebut the statutory presumption of soundness."  
In this case, the lay statements, particularly from the 
veteran's mother is not supported by any contemporaneous 
clinical evidence in this record.

Additionally, assuming arguendo, that the veteran's seizure 
disorder preexisted service entrance, there is no clear and 
unmistakable evidence of record that the disorder was not 
aggravated by his military service.  Evidence merely showing 
that a condition preexisted service is not sufficient in 
itself to rebut the presumption of sound condition in cases 
where the disability is not noted at entrance.  Rather, clear 
and unmistakable evidence must also show that the disability 
was not aggravated in service.  38 U.S.C.A. § 1111; 
VAOPGCPREC 3-2003.  Despite any undocumented problems with 
seizures prior to service, which allegedly occurred a number 
of years prior to service entrance, his condition was not 
significant at service entrance.  His service medical records 
show increased seizure activity beginning in July 1964, 
resulting in his hospitalization for medical board 
proceedings in February 1965.  In fact, his seizure 
disability was significant enough by April 1965 to warrant 
the medical board notation that he was considered to be unfit 
for further military duty by reason of frequent, severe 
seizures, which were poorly controlled.  

Accordingly, the Board concludes that the presumption of 
sound condition is not rebutted in this case.   

Thus, the Board must now address the question of whether a 
seizure disorder was incurred during active military duty.  
The first medically documented evidence of a seizure disorder 
was in service, and since that time the veteran has continued 
to have a chronic seizure disorder which has been documented 
by private and VA medical records.  The current medical 
evidence of record continues to document a seizure disorder.

The Board must therefore conclude, under the provisions of 
VAOPGCPREC 3-2003, that the evidence favors the award of 
service connection for a seizure disorder.  


ORDER

Service connection for a seizure disorder is granted.


REMAND

As noted above, the VCAA was signed into law in November 2000 
and the amended "duty to notify" requires that VA notify a 
claimant of which portion of the information and evidence, if 
any, is to be provided by the claimant and which portion, if 
any, will be obtained by VA.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

In this case, the April 2002 VA letter to the veteran that 
discussed the requirements of the VCAA only referred to the 
issue of new and material evidence sufficient to warrant 
reopening of the claim for service connection for a seizure 
disorder and did not discuss the issue of new and material 
evidence needed to reopen the claim for service connection 
for a psychiatric disability, to include PTSD.  Consequently, 
there is no notice to the veteran of the division of 
responsibilities between him and VA in obtaining evidence 
relevant to his claim to reopen for service connection for a 
psychiatric disability.  Id.  Therefore, it would potentially 
be prejudicial to the veteran if the Board were to proceed 
with a decision on this issue at this time.  Bernard v. 
Brown, 4 Vet. App. 384 (1993)

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) held that 
the regulation giving the Board direct authority to cure a 
procedural defect in an appeal by providing the claimant with 
notice under the VCAA, 38 C.F.R. § 19.9(a)(2)(ii), was 
invalid as contrary to the statutory authority, 38 U.S.C.A. 
§ 5103(b).  Thus, if, as here, the record has a procedural 
defect with respect to the notice required under the VCAA, 
this may no longer be cured by the Board.  Accordingly, the 
Board must remand the case to the RO because the record does 
not show that the veteran was provided adequate notice under 
the VCAA and the Board is without authority to do so.  

Based on the above, this case is being remanded to the RO for 
the following actions:  
1.  The claims file must be reviewed to 
ensure that any notification action 
required by the VCAA is completed.  In 
particular, the notification 
requirements set forth at 38 U.S.C.A. 
§§ 5102, 5103, 5107 must be fully 
complied with and satisfied, including 
written notice of the evidence, if any, 
the veteran is expected to provide in 
support of his claim and the evidence, 
if any, that the RO will obtain for him.  
See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  If the claim is reopened, 
the 
development procedures set forth at 38 
U.S.C.A. § 5103A (West 2002) must also 
be fully complied with and satisfied.

2.  If any additional evidence is 
subsequently received by VA, the RO should 
then readjudicate the veteran's claim to 
reopen for service connection for psychiatric 
disability, to include PTSD, taking into 
consideration any and all evidence that has 
been added to the record since its last 
adjudicative action.  If the benefit sought 
on appeal remains denied, the veteran and his 
representative should be provided a 
Supplemental Statement of the Case and given 
an appropriate opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                     
______________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



